Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 13, 15, 16, 18, 19, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20030020746 A1).

Regarding claim 1, Chen teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured to perform steps of (Chen [11, 115-118]): 
receiving, from a user, a request to execute a web application, the web application utilizing a plurality of web application portions, the plurality of web application portions being Chen 37, 105-107] user requests web application, web application has node sections); 
sending, to one or more web application servers, a query for metadata associated with the plurality of web application portions (Chen [106]); 
receiving, from the one or more web application servers, metadata for a subset of the plurality of web application portions, the subset of the plurality of web application portions being determined based at least in part on access rights associated with the user (Chen [107-108] GUI node metadata is received, GUI nodes and descendants that user has access to are determined); and 
loading instances of one or more of the subset of the plurality of web application portions at specified locations in one or more pages of the web application based at least in part on the received metadata (Chen [109-111] determined nodes and descendants are loaded).

Regarding claim 2, Chen teaches the invention as claimed in claim 1 above. 
Chen further teaches wherein a given one of the plurality of web application portions comprises at least one of the one or more pages of the web application (Chen [41-43, 108] GUI nodes may be fore pages, descendants may be page sections).

Regarding claim 3, Chen teaches the invention as claimed in claim 1 above. 
Chen further teaches wherein a given one of the plurality of web application portions comprises one or more sections of at least one of the one or more pages of the web application (Chen [41-43, 108] GUI nodes may be fore pages, descendants may be page sections).

Regarding claim 4, Chen teaches the invention as claimed in claim 1 above. 
Chen further teaches wherein a given one of the plurality of web application portions comprises a set of features of at least one of the one or more pages of the web application (Chen [42-94] GUI nodes and descendants have features).

Regarding claim 5, Chen teaches the invention as claimed in claim 1 above. 
Chen further teaches wherein the metadata for a given one of the plurality of web application portions comprises a configuration of the given web application portion (Chen [42-94]).

Regarding claim 6, Chen teaches the invention as claimed in claim 5 above. 
Chen further teaches wherein the configuration of the given web application portion comprises a name of the given web application portion and access rights for the given web application portion (Chen [106, 108] GUI nodes have names and access rights).

Regarding claim 7, Chen teaches the invention as claimed in claim 5 above. 
Chen further teaches wherein the configuration of the given web application portion comprises (i) a name of a given bundle of web application portions including the given web application portion and (ii) one or more dependencies for external libraries not included in the given bundle of web application portions (Chen 33, 57] GUI nodes may have third party libraries associated with them).

Regarding claim 8, Chen teaches the invention as claimed in claim 5 above. 
Chen further teaches wherein the configuration of the given web application portion comprises an injection location in at least one of the one or more pages of the web application (Chen 33, 57] GUI nodes may have third party libraries associated with them).


Regarding claim 12, Chen teaches the invention as claimed in claim 5 above. 
Chen further teaches wherein the web application comprises a modular architecture that defines the plurality of web application portions prior to building the web application (Chen [43] application is defined as GUI nodes).

Regarding claim 13, Chen teaches the invention as claimed in claim 1 above. 
Chen further teaches wherein the plurality of web application portions are defined based at least in part on uniform resource locator (URL)-accessible portions of the web application (Chen [82] nodes may have associated URLs).


Regarding claim ****, Chen teaches the invention as claimed in claim **** above. 
Chen further teaches


Claim 15, is directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. Chen further teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps (Chen [11, 115-118]).

Claim(s) 16, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim(s) 2 respectively, and is/are rejected under the same rationale. 

Claim 18, is directed towards a method performing instructions similar in scope to the instructions stored by the product of claim 15 and is rejected under the same rationale. 

Claim(s) 19, is/are dependent on claim 18 above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the apparatus of claim(s) 18 respectively, and is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11, 17, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20030020746 A1), in view of Currier (US 20200351382 A1).

Regarding claim 9, Chen teaches the invention as claimed in claim 5 above. 
Chen further teaches wherein the configuration of the given web application portion comprises a navigation configuration for (i) dynamically loading visuals of the given web application portion in the web application (Chen [54-69] GUI node content may be dynamic).

Chen does not specifically teach wherein the configuration of the given web application portion comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions.
However Currier teaches wherein the configuration of the given web application portion comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions (Currier [162, 163] Web Application sections may be defined as pages with navigation options and remembering navigation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Currier of wherein the configuration of the given web application portion comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions, into the invention suggested by Chen; since both inventions are directed towards web applications with multiple sections, and incorporating the teaching of Currier into the invention suggested by Chen would provide the added advantage of allowing a web application to be defined so users may use application functionality to navigate the application, and the combination would perform with a reasonable expectation of success (Currier [162, 163]),

Regarding claim 10, Chen teaches the invention as claimed in claim 1 above. Chen does not specifically teach wherein the at least one processing device is further configured to 
However Currier teaches wherein the at least one processing device is further configured to build a navigation configuration for the web application based at least in part on the received metadata (Currier [162, 163] Web Application sections may be defined as pages with navigation options and remembering navigation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Currier of wherein the at least one processing device is further configured to build a navigation configuration for the web application based at least in part on the received metadata, into the invention suggested by Chen; since both inventions are directed towards web applications with multiple sections, and incorporating the teaching of Currier into the invention suggested by Chen would provide the added advantage of allowing a web application to be defined so users may use application functionality to navigate the application, and the combination would perform with a reasonable expectation of success (Currier [162, 163]).

Regarding claim 11, Chen teaches the invention as claimed in claim 10 above. Chen does not specifically teach wherein loading instances of one or more of the subset of the plurality of web application portions is based at least in part on the navigation configuration for the web application.
However Currier teaches wherein loading instances of one or more of the subset of the plurality of web application portions is based at least in part on the navigation configuration for the web application (Currier [162, 163] Web Application sections may be defined as pages with navigation options, including first page, and remembering navigation).

Claim(s) 17, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim(s) 6, 7, 8 and 9, and is/are rejected under the same rationale. 

Claim(s) 20, is/are dependent on claim 18 above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the apparatus of claim(s) 17 respectively, and is/are rejected under the same rationale.

Claims 14, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20030020746 A1), in view of Gonzalez (US 20180052811 A1).

Regarding claim 14, Chen teaches the invention as claimed in claim 1 above. 
Chen does not specifically teach wherein the plurality of web application portions are defined at build time of the web application by injecting code into a packaging system utilized to build the web application.
Gonzalez teaches wherein the plurality of web application portions are defined at build time of the web application by injecting code into a packaging system utilized to build the web application (Gonzalez [6, 7, 23, 24, 49, 40] generating manifest packages to build web application sections).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Gonzalez of wherein the plurality of web application portions are defined at build time of the web application by injecting code into a packaging system utilized to build the web application, into the invention suggested by Chen; since both inventions are directed towards web applications, and incorporating the teaching of Gonzalez into the invention suggested by Chen would provide the added advantage of allowing developers to author web applications where code can be injected with dependencies, and the combination would perform with a reasonable expectation of success (Gonzalez [6, 7, 23, 24, 49, 40]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178